1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     MICHAEL A. FRIMMEL,                                   Case No. 3:18-cv-00144-RCJ-WGC
4                                             Plaintiff                     ORDER
5            v.
6     ROMEO ARANAS, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff seeks an additional 60 days to file his first amended complaint up “to and

11   including June 6, 2019.” (ECF No. 17 at 1). The Court grants the motion for extension

12   of time. Plaintiff shall file his first amended complaint on or before June 6, 2019. If Plaintiff

13   fails to file a timely first amended complaint, this action shall proceed immediately against

14   Defendant Belanger on the First Amendment retaliation claim only. (See ECF No. 15 at

15   17).

16   II.    CONCLUSION

17          For the foregoing reasons, it is ordered that the motion for extension of time

18   (ECF No. 17) is granted.

19          It is further ordered that Plaintiff shall file his first amended complaint on or before

20   June 6, 2019.

21          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

22   this   action   shall   proceed    immediately       against   Defendant   Belanger     on   the

23   First Amendment retaliation claim only.

24          DATED: April 10, 2019.

25
26                                               UNITED STATES MAGISTRATE JUDGE
27
28
